Matter of Derick L. (Catherine W.) (2016 NY Slip Op 00124)





Matter of Derick L. (Catherine W.)


2016 NY Slip Op 00124


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.


16629

[*1] In re Derick L., A Child Under the Age of Eighteen Years, etc.,
andCatherine W., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for respondent.
Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), attorney for the child.

Order of fact-finding and disposition, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about September 10, 2014, which, to the extent appealed from, as limited by the briefs, determined that respondent mother neglected the subject child, unanimously affirmed, without costs.
A preponderance of the evidence supports the court's finding of neglect based on the child's excessive absences from school. The record shows that the child was absent 63 of 73 days during the early portion of the 2012 school year (see Matter of Jaquan F. [Alexis F.], 120 AD3d 1113, 1114 [1st Dept 2014]).
A preponderance of the evidence also supports the court's finding that the child's physical, mental or emotional condition was in imminent danger of becoming impaired as a result of respondent's long-standing history of mental illness and resistance to treatment (see Matter of Christopher R. [Lecrieg B.B.], 78 AD3d 586, 586-587 [1st Dept 2010]), which attack respondent's ability to recognize that the child required services and schooling to address his serious behavioral issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK